271 A.2d 463 (1970)
STATE
v.
Ronald J. RAPOSA.
Ex. &c. No. 10639.
Supreme Court of Rhode Island.
December 10, 1970.
*464 Herbert F. DeSimone, Atty. Gen., Scott K. Keefer, Sp. Asst. Atty. Gen., for plaintiff.
Aram K. Berberian, Cranston, for defendant.

OPINION
PER CURIAM.
This is a criminal complaint and warrant charging the defendant with a violation of G.L. 1956 (1968 Reenactment) § 31-23-26. The case was tried without the intervention of a jury to a Superior Court justice who found the defendant guilty as charged. From this decision the defendant prosecuted a bill of exceptions to this court and the case was heard here on oral arguments and briefs.
Thereafter, our examination of the record as certified by the clerk of the Superior Court disclosed that although the transcript had been submitted to and allowed by the then presiding justice of the Superior Court, the bill of exceptions had been neither allowed nor disallowed by the Superior Court as required by G.L. 1956 (1969 Reenactment) § 9-24-20. Moreover, there is no indication from the Superior Court jacket that the bill of exceptions was ever submitted to the Superior Court justice as required.
Furthermore, it is clear from the record that neither party moved to establish the truth of the bill of exceptions in this court as, in the circumstances here prevailing, is required by G.L. 1956 (1969 Reenactment) § 9-24-22. Spearing v. Silverman, 100 R.I. 110, 211 A.2d 629.
In view of these circumstances, we refrain from considering the oral arguments and briefs until the truth of the bill of exceptions has been established in accordance with proper procedure.